DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint, regards as the invention. 
Claim 8 recites the limitation "a first conductive pillar" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is the same as “a hollow first conductive pillar” recited in claim 6. For the purposes of this action, the examiner interprets them as the same limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mironov et al. (WO2018206616A1).
	Regarding claim 19, Mironov et al. discloses a device housing (200 and 101, P13/L15-20; Fig.1) which reads on the claimed “case.” Mironov further discloses that the device comprises a power supply (100, P28/L1-5; Fig. 1), which reads on the claimed “power source positioned in the case.” Mironov further discloses that the device may include a puff sensor as part of its circuitry (P14/L3-11), for detecting when a user puffs on the mouthpiece. This reads on the claimed “airflow sensor.” Mironov further discloses a substrate sleeve comprising a liquid retention material and a liquid substrate (220, 221, P29/L24-33; Figs. 2-3), which reads on the claimed “smoke oil storage” Mironov further discloses a mouthpiece (207, P13/L15-20 and P30/L5-15; Figs. 2-3) as part of the aerosol-generating device (200) which reads on the claimed “suction nozzle connected to the case.” Mironov further discloses inductor coils (115, 125, P32/L1-11; Fig. 4), for heating the aerosol-forming substrates (211, 221), which reads on the claimed “atomizer communicated with the smoke oil storage,” and discloses that the aerosol substrates can be selectively consumed (P6/L5-18). Mironov further discloses an airflow duct within a smoke duct (118, 128, P33/L15-33; Fig. 2), both of which are communicated with the mouthpiece (207, Fig. 2). Additionally, Mironov discloses first air inlets (119, P33/L15-33; Fig. 2) that are open to the room, and second air inlets (129, P33/L15-33; Fig. 2) at the end of the receiving sleeve (102) wherein the receiving sleeve contains the atomizer. This reads on the limitations “an airflow duct positioned in the smoke duct… communicated with the suction nozzle, the fourth opening communicated with the room” and “a smoke duct… communicated with the suction nozzle, the second opening communicated with the atomizer.” Finally, Mironov discloses that the separation of the airflow passages is due to the receiving sleeve between the two passages (102, P33/L15-33; Fig. 2), which reads on the limitation “an inside of the airflow duct isolated from a space formed between an outside of the airflow duct and an inside of the smoke duct.” 
Regarding claim 20, Mironov discloses that the airflow duct (118) passes through the inductor coils (115, 125; Fig. 2), which reads on the claimed electronic cigarette, “wherein the airflow duct is penetrated through the atomizer.” 

Allowable Subject Matter
Claims 1-7 and 9-18 allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Mironov et al.  Mironov et al. discloses a rod-shaped device body (101) comprising a power supply (P28/L1-5), and that the device may include a puff sensor as part of its circuitry (P14/L3-11). Mironov further discloses a cylindrical receiving sleeve (102), comprising inductor coils (115, 125) for heating the aerosol-forming substrates and discloses that the aerosol substrates can be selectively consumed. Mironov et al. further discloses a substrate sleeve (220) comprising a liquid retention material and a liquid substrate (221), and a mouthpiece (207). Mironov further discloses an airflow duct (118) within a smoke duct (128), both of which are communicated with the mouthpiece. Finally, Mironov discloses that the separation of the airflow passages is due to the receiving sleeve (102) between the two passages. 
The prior art does not teach or suggest that the atomizer/inductor coil is positioned below the bottom opening of the smoke duct, or that the airflow duct is penetrated through the smoke duct. The airflow duct (118) is inside of smoke duct (128), but does not penetrate the duct
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA J SIMMONS whose telephone number is (571)272-3036. The examiner can normally be reached M-Th: 8:30-6; F1: off; F2: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.S./Examiner, Art Unit 4162  


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747